Citation Nr: 1441674	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for carpal tunnel syndrome.

8.  Entitlement to a compensable disability rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Regardless of the decision of the RO as to whether to reopen a previously denied claim of entitlement to service connection, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  As explained in greater detail below, the Board has found that new and material evidence has been received with regard to the Veteran's claims for service connection for residuals of a head injury and for a back condition, and, therefore, the claims are reopened.

The Board notes that the Veteran has not asserted unemployability due to his service connected bilateral hearing loss, and such a claim is not otherwise raised by the record.  Therefore, the Board finds that there is no claim for entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel to the bilateral hearing loss rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for residuals of a parasitic infection, breathing difficulties due to asbestos exposure, and a keloid scar due to nerves in service; whether new and material evidence has been submitted sufficient to reopen claims for service connection for broken feet or toes, a bilateral ankle condition, and a bilateral knee condition; and entitlement to an effective date prior to February 15, 2005 for the award of service connection for bilateral hearing loss, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.   See Correspondence, April 2008 (Form 21-0781), September 2008, and October 2008; Statement of Wife, April 2008.

The issues of entitlement to service connection for a back condition, residuals of a head injury, PTSD, depression, and carpal tunnel syndrome, and to a compensable disability rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An August 2005 rating decision denied entitlement to service connection for a back condition; the Veteran did not appeal.

2.  Evidence received since the August 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for a back condition.

3.  An August 2005 rating decision denied entitlement to service connection for residuals of a head injury; the Veteran did not appeal.
4.  Evidence received since the August 2005 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The unappealed August 2005 rating decision that denied entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a back condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The unappealed August 2005 rating decision that denied entitlement to service connection for residuals of a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

4.  New and material evidence sufficient to reopen the Veteran's claim of service connection for residuals of a head injury has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's requests to reopen his claims of entitlement to service connection for a back and residuals of a head injury, the claims are being reopened herein and remanded for further development.  Therefore, the Board finds that any error related to the VCAA with regard to these claims is nonprejudicial at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Generally, a finally denied claim may only be reopened if there is new and material evidence. 38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Back Condition

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an unappealed August 2005 rating decision denied the Veteran's claim of entitlement to service connection for a back condition on the basis that there was no evidence showing that he had a back condition that was etiologically related to his service.  The Veteran did not file a notice of disagreement, and the August 2005 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

In October 2005, the Veteran filed a request to reopen his claim.  Notably, the Veteran did not express disagreement with the August 2005 RO decision in this correspondence.  He merely relayed his alleged in-service incident relating to the back.  While there are no magic words to create a notice of disagreement, the written communication must express dissatisfaction and intent to appeal a particular determination.  38 C.F.R. § 20.201. The Veteran's October 2005 correspondence does not do either.  Therefore, the August 2005 decision remained final.

At the time of the August 2005 rating decision, the evidence of record included the Veteran's service treatment records that showed one back complaint in September 1963, and private treatment records from Dr. W.W. and J.F., which showed treatment for the Veteran's back, but none of which tended to indicate the Veteran's back condition was related to service.  In fact, these records showed that the Veteran incurred a work-related back injury in February 2000 diagnosed as a lumbar muscle strain.

Since the final August 2005 rating decision, new evidence associated with the claims file includes VA treatment records dated through August 2012, as well as an April 2008 statement from the Veteran's wife in which she reported that shortly after the Veteran's service, the Veteran experienced back problems.  The Board finds that, presuming its credibility for the sake of reopening, this evidence is not only new, but also material, as it relates to an essential element to substantiate his claim (i.e., whether the Veteran's back condition is related to his active service rather than the February 2000 work incident).  Therefore, the claim is reopened.

Before the Board may make a decision on the Veteran's claim for service connection for a back condition, however, further development is necessary, as explained in the remand section below.

B. Residuals of a Head Injury

The preliminary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for residuals of a head injury.  After a review of the evidence of record, the Board finds that new and material evidence has been received.

By way of background, an unappealed August 2005 rating decision denied the Veteran's claim of entitlement to service connection for residuals of a head injury on the basis that there was no evidence showing a current disability as residuals of a head injury.  The Veteran did not file a notice of disagreement, and the August 2005 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  In April 2008, the Veteran filed a request to reopen his claim.

At the time of the August 2005 rating decision, the evidence of record included the Veteran's service treatment records that show no head injury in service, and post-service private treatment records from Dr. W.W. and J.F., none of which showed that the Veteran had any residuals of a head injury.

Since the final August 2005 rating decision, new evidence associated with the claims file includes VA treatment records dated through August 2012, as well as a March 2008 letter from Mr. A. M.-W., a licensed mental health counselor, in which he reported that the Veteran scored positive on the HELPS Brain Injury Screening tool used by his office (and that the Veteran reported to him a history of being hit in the head in service, being treated in an emergency room, losing consciousness, and suffering from dizziness, anxiety, difficulty concentrating on several occasions in service).  The Board finds that this evidence is not only new, but also material, as it relates to an essential element to substantiate his claim (i.e., whether the Veteran has residuals of a head injury).  Therefore, the claim is reopened.

Before the Board may make a decision on the Veteran's claim for service connection for residuals of a head injury, however, further development is necessary, as explained in the remand section below.


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a back condition is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the previously denied claim of entitlement to service connection for residuals of a head injury is reopened; the appeal is granted to this extent only.


REMAND

A.  Back Condition

The Veteran served on active duty from October 1960 to October 1964, and had subsequent Air National Guard service.  He claims that he has a back condition due to working in and around aircraft during his active service, and specifically from flying in cargo planes.  See Form 21-526 (previously denied claim), February 2005; Form 21-0781, April 2008.

The Board acknowledges that the Veteran has submitted an April 2008 statement from his wife in which she reported that shortly after the Veteran's separation from active service in 1964, he was hired by Great Northern Railroad but was let go the first month because of back problems.  In this regard, the Board notes that the Veteran has asserted that around 1967, he was terminated from his employment with Great Northern Railway after around 30 days due to a physical revealing a back condition.
Private treatment records from Dr. J.F. dated from August 1995 to May 2004 reflect back complaints since March 1997.  A May 2004 record reflects the Veteran reported injuring his back in the mid-1990s, and x-rays showed degenerative changes and lower back significant degenerative arthritis was diagnosed.  Meanwhile, a February 2000 private treatment record from Dr. W.W. reflects that the Veteran reported he had incurred some type of back injury at work on February 18, 2000, and that a back strain was diagnosed.

More recent VA treatment records reflect complaints of low back pain since April 2005.  See Virtual VA at 111 of 123.  An April 2012 VA treatment record reflects a notation that the Veteran had films taken, apparently relating to his back, by his private primary care physician, Dr. S. M.-W.  See Virtual VA at 9 of 123.  Therefore, the Board finds that the Veteran's claim should be remanded so that any outstanding private treatment records relating to his back may be obtained from Dr. S. M.-W.

In March 2011, the Veteran submitted a Form 21-4142 authorization so that copies of his records from his former employer, Great Railroad, dated in 1967 could be obtained.  No request, however, was ever made for these records.  As noted above, although the Veteran reported employment there in 1967, his wife seemed to indicate that his employment with Great Northern was more shortly after his separation from service.  In any event, as the Veteran has identified outstanding records from Great Northern Railroad, the Board finds that this claim should also be remanded to obtain any available records from Great Northern, including any physical examination reports.  The Veteran should also be asked to clarify on a new Form 21-4142 whether these records are dated in 1964 or 1967.

The Veteran has not been provided with a VA examination relating to his claim.  As the evidence of record shows degenerative arthritis of the low back, the Veteran's service treatment records show a complaint of back pain, and the Veteran and his wife both expressed information tending to associate the two, the Board finds that on remand, the Veteran should be afforded a VA examination to address the nature and etiology of his back condition.

B.  Residuals of a Head Injury

The Veteran claims that he has residuals of a head injury due to falling down loading and unloading cargo planes, apparently during his regular active service, and he asserts that he has scars as a result (although not entirely clear whether he intended to indicate he has scars on his head and body, or just on his body).  See Form 21-0781, April 2008.  He has also reported that during his later service in the Air National Guard, on June 23, 1976, he was treated for a head injury at the Air Force hospital in Bitburg, Germany.  See Form 21-526, February 2005 (previously denied claim).

The Board notes at the outset that the Veteran's claims file includes his service treatment records from his period of regular active service from 1960 to 1964, as well as service treatment records from his service in the Air National Guard through 1977.  None of these records show any head injury during his service, and his separation examinations dated in August 1964 and December 1976 reflect that examination of his head and skin and neurologic examination were all normal except for some dermatitis.  A later July 1977 report of medical history shows there was no significant changes in medical history since he was last examined.  The Veteran also denied a history of head injury on his December 1976 report of medical history.  Also, although his records from his National Guard service do include a June 23, 1976 record of treatment at the Bitburg, Germany Air Force hospital, this record only shows treatment for anterior chest contusions after an automobile accident, not for any head injury.

Post-service, an April 2006 VA treatment record reflects the Veteran reported having a glass fragment in his head from an auto accident.  See also August 2006.  A September 2008 VA treatment record reflects the Veteran's reported history of a head injury and loss of unconsciousness (albeit the record does not indicate whether this reportedly occurred during service).

Meanwhile, a March 2008 letter from Mr. A. M.-W., a licensed mental health counselor, reflects that he wrote that the Veteran scored positive on the HELPS Brain Injury Screening tool used by his office (and that the Veteran reported to him a history of being hit in the head in service, being treated in an emergency room, losing consciousness, and suffering from dizziness, anxiety, difficulty concentrating on several occasions in service).  Also, in April 2008, the Veteran submitted a Form 21-4142 authorization to obtain treatment records from Mr. A. M.-W. dated since March 2008, albeit the Form had only noted PTSD treatment.  No request, however, was ever made by the RO for these records.  In light of the above, the Board finds this matter should be remanded so that any private treatment records from Mr. A. M.-W. dated since March 2008 relating to the Veteran's alleged residuals of a head injury may be associated with the claims file (and related to his claimed PTSD, as discussed below).

C.  PTSD and Depression

The Veteran also claims that he has PTSD and depression as a result of his active service.  

With regard to his PTSD claim, the Veteran's alleged stressor involves seeing a fellow airman fall from a plane at about 300 to 1000 feet and watching him hit the water while equipment was being thrown out the door somewhere over Iran, India, Turkey, Spain, or Newfoundland en route to Shaw AFB (he reports that he was later told the airman was rescued alive).  See Statements, August 2008 (narrative), September 2010, and December 2012.

The Board acknowledges that the Veteran has submitted statements from Mr. A. M.-W., dated in August 2008, May 2011, and November 2012, in which he wrote that he had been treating the Veteran for diagnosed PTSD since March 2008, and which letters describe the Veteran's symptomatology.  His VA treatment records likewise note that the Veteran was diagnosed with PTSD by Mr. A. M.-W.  See September 2008 and March 2010; see also April 2005 (possible PTSD).

As noted above, although the Veteran submitted a March 2008 Form 21-4142 authorization so that all of his treatment records from Mr. A. M.-W. dated since March 2008 could be obtained, no request for the records was ever made.  Therefore, the Board finds that the Veteran's PTSD claim should be remanded so that all of the Veteran's relevant treatment records from Mr. A. M.-W. dated since March 2008 relating to his claimed PTSD, as well as depression and claimed residuals of a head injury, may be obtained.

With regard to the Veteran's alleged PTSD stressor, in July 2008, a formal finding was made that his alleged stressor was unable to be verified (albeit no specific stressor had been alleged at that time).  Also, an October 2009 memorandum from the Joint Services Records Research Center (JSRRC) reflects that, in short, the Veteran did not provide stressor information that could be verified.  JSRRC noted in the memorandum that the Veteran had not provided the airman's squadron or name, and that without this information, verification could not be attempted.  The Board notes, however, that although the Veteran noted on his narrative August 2008 stressor statement that he did not know the airman's unit, nevertheless, the Veteran provided his unit, the 651st Communication Squadron, as well as the date of the incident, either April 21, 1964, or in November 1962.  See Statements, August 2008 (narrative), September 2010, and December 2012.  Considering, however, the fact that the Veteran was allegedly on the same plane and at the same time as the airman who allegedly fell from the plane, the Board finds that a search should at least be performed using the Veteran's unit information, as it is certainly possible that the Veteran's unit may have recorded such a serious incident as an airman with members of his unit falling out of a plane and into the ocean.  The Board adds that although the Veteran's DD Form 214 does not reflect that the Veteran had any foreign service, in April 2008, the Veteran submitted service records indicating that he did, in fact, travel between Newfoundland, Spain, Turkey, and Iran between March 1964 and April 1964.  This discrepancy should be noted in the request to JSRRC.

With regard to the Veteran's claim for depression, the Board acknowledges that an April 1997 private treatment record from Dr. W.W. shows diagnosed depression.  A November 2004 VA treatment record notes the Veteran had symptoms of depression.  See Virtual VA at 120 of 123.  A March 2010 VA treatment record reflects that the Veteran was diagnosed with both PTSD as well as a major depressive disorder by Mr. A. M.-W.  See Virtual VA at 47 of 123.  Again, as these records have not yet been associated with the claims file, the Board finds that a remand is necessary to obtain any outstanding private treatment records from Mr. A. M.-W. dated since March 2008 relating to the Veteran's claimed depression (and PTSD and claimed residuals of a head injury).  See Form 21-4142, March 2008.

D.  Carpal Tunnel

The Veteran also claims that he has carpal tunnel syndrome that is related to his active service, particularly as due to repetitive motions relating to his military occupational specialty, such as typing, together with the type of equipment that was used.

By way of background, the Veteran's military occupational specialty was that of a communications specialist.  See AF Form 7.

The Veteran's service treatment records are silent as to any carpal tunnel syndrome or similar neurologic complaints.

Post- service, an August 1995 private treatment record from Dr. J.F. reflects that the Veteran was referred for evaluation of bilateral arm pain and his hands sleeping and tingling.  It was noted that his symptoms started in February 1995 after doing lots of overhead wire pulling as a worker for City Light as a material man.  He was diagnosed with bilateral medial epicondylitis and ulnar neuropathy at both elbows, as well as median neuropathy in the left wrist, and Dr. J.W. noted that the Veteran should be transferred to a different job to avoid repetitive pulling or use of his arms.  Subsequent private treatment records from Dr. J.W. dated since January 1998 reflect diagnosed bilateral carpal tunnel syndrome.  Likewise, records from Dr. W.W. dated since April 1997 reflect diagnosed bilateral carpal tunnel syndrome.

An October 1997 record from Dr. W.W. reflects that the Veteran was evaluated by an independent panel apparently relating to workman's compensation or time off from work from Seattle City Light from August to September 1997.  A notation in the record notes that a written note was sent to the personnel department at Seattle City Light.  Therefore, as the record indicates that there might be outstanding medical records relating to the Veteran's claimed carpal tunnel syndrome, the Board finds that this claim should be remanded so that any such medical records from Seattle City Light may be associated with the claims file.

E.  Bilateral Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable disability rating, effective February 15, 2005.  The Veteran seeks a higher rating.  See Correspondence, April 2008.

The Veteran was provided with VA examinations most recently in May 2008 and October 2010 (QTC).  Subsequently, the Veteran submitted a September 2011 private audiograph from L.B., which appears to reflect that the Veteran's pure tone thresholds increased bilaterally.  However, it represents the hearing acuity in graph form, and the actual puretone thresholds remain unclear to the Board.  Therefore, regrettably, the Board finds that because the evidence indicates that the Veteran's hearing has worsened since the last VA examination, the claim should be remanded so that the Veteran may be afforded a new VA examination to address the current severity of his bilateral hearing loss.

Also, on remand, copies of any outstanding private audiology records from L.B. dated since September 2011 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records from Dr. S. M.-W. relating to the Veteran's claimed back condition.  To that end, request that the Veteran provide a completed Form 21-4142 authorization.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Obtain copies of any outstanding private medical records from Great Northern Railroad dated between 1964 and 1967 relating to the Veteran's claimed back condition.  To that end, request that the Veteran provide an updated Form 21-4142 authorization, and ask that the Veteran clarify when he was employed by Great Northern Railroad.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  After the above development in paragraphs (1) and (2) has been completed, schedule the Veteran for a VA examination with an appropriate physician to determine the current nature and the etiology of his claimed back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that any current back condition had its onset in service, or is otherwise related to service.  If the Veteran's back condition is not found to be related to service, please explain the rationale for such opinion.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire file is required; however, attention is invited to the competent lay evidence from the Veteran and his wife regarding general complaints of back pain since service.

4.  Obtain copies of any outstanding private treatment records from Mr. A. M.-W. dated since March 2008 relating to the Veteran's claims for PTSD, depression, and residuals of a head injury.  To that end, request that the Veteran provide an updated Form 21-4142 authorization.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

5.  Attempt further verification of the Veteran's alleged stressor with JSRRC and any other appropriate source; request that verification be attempted using the Veteran's unit and the dates provided by the Veteran, either April 21, 1964 or in November 1962.  Also request clarification as to the Veteran's travel overseas in November 1962 and in March and April 1964.  

6.  Request copies of the Veteran's medical and disability records from Seattle City Light dated in 1997.  To that end, request that the Veteran provide a Form 21-4142 authorization.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

7.  Schedule a new VA examination to address the current severity of the Veteran's bilateral hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should also address the effect of the Veteran's bilateral hearing loss on his activities of daily living and occupational functioning.

8.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


